—Appeal by the defendant from four judgments of the Supreme Court, Kings County (Firetog, J.), all rendered May 25, 1993, convicting him of burglary in the second degree under Indictment No. 16314/91, attempted criminal sale of a controlled substance in the third degree under Indictment No. 3574/92, attempted burglary in the second degree under Indictment No. 10672/92, and burglary in the third degree under Indictment No. 14431/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The Supreme Court properly denied the defendant’s motion *433to withdraw his guilty pleas because the motion was based upon unsubstantiated allegations that the defendant was under the influence of drugs at the time of the pleas (see, People v Brown, 208 AD2d 431). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.